Citation Nr: 0210251	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  00-08 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than December 
18, 1991 for a grant of service connection for generalized 
anxiety disorder with depression.

2.  Entitlement to an increased rating for generalized 
anxiety disorder with depression, currently assigned a 50 
percent evaluation.


REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Attorney


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from August 1980 to August 
1983. 

An October 1994 rating decision by the Huntington, West 
Virginia, Regional Office (RO) granted secondary service 
connection and assigned a 10 percent evaluation for 
generalized anxiety disorder with depression, effective 
December 18, 1991.  The appellant timely appealed said 
effective date assigned for that service connection grant to 
the Board of Veterans' Appeals (Board).  However, after a 
March 1995 Statement of the Case was issued on the issue of 
entitlement to an evaluation in excess of 10 percent for the 
service-connected psychiatric disability, he did not timely 
appeal said 10 percent disability rating.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2001).  

A November 1997 rating decision, in part, increased the 
evaluation for generalized anxiety disorder with depression 
from 10 percent to 50 percent, effective April 22, 1997, and 
granted a total rating based upon individual unemployability.  
Appellant subsequently appealed a February 2000 rating 
decision which confirmed a 50 percent evaluation for the 
service-connected psychiatric disability.  Thus, the Board 
construes the appellate issues as those delineated on the 
title page of this decision, and will proceed accordingly.  


FINDINGS OF FACT

1.  On December 20, 1990, appellant filed with VA a form 
requesting a total rating based upon individual 
unemployability.  In that form, he specified that his 
service-connected left upper extremity disability precluded 
employment and that he had left his job because of "stress 
on my state of mind.  Also injury in left arm & shoulder was 
getting worse."  There was no mention of an acquired 
psychiatric disorder on that form or that he was requesting 
service connection for a psychiatric disorder.  

2.  There was no clinical evidence of record indicating that 
appellant had an acquired psychiatric disorder prior to an 
October 31, 1991 VA psychiatric examination, when a 
generalized anxiety disorder was diagnosed.  That examination 
report did not include any medical opinion as to the etiology 
of his psychiatric disorder or relate such psychiatric 
disorder either to service or a service-connected disability.  

3.  There was no communication or document that may 
reasonably be construed as indicating an intention to request 
service connection for a psychiatric disorder until December 
18, 1991, when a written statement from a service 
organization representative was received by VA with an 
attached copy of said October 31, 1991 VA psychiatric 
examination report.  That December 18, 1991 written statement 
requested the RO to consider the attached clinical record for 
an "increased evaluation."  

4.  After a subsequent VA medical opinion was rendered in 
September 1993, relating appellant's psychiatric disorder to 
a service-connected disability, an October 1994 rating 
decision granted secondary service connection for generalized 
anxiety disorder with depression, effective December 18, 
1991.  

5.  Appellant's service-connected psychiatric disability is 
manifested primarily by complaints of anxiety, depression, 
nightmares, and poor sleep.  Cognitive functions are intact.  

6.  Appellant's service-connected psychiatric disability does 
not result in deficiencies in most areas, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; spatial disorientation; or 
neglect of personal appearance and hygiene.



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
18, 1991 for a grant of service connection for generalized 
anxiety disorder with depression have not been met.  38 
U.S.C.A. §§ 5110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400 (2001).

2.  The criteria for an increased rating in excess of 50 
percent for appellant's service-connected psychiatric 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claims at issue were obviously not final on 
November 9, 2000, it appears that Section 3 of the Veterans 
Claims Assistance Act of 2000, dealing with notice and duty 
to assist requirements, may not be applicable here.  

Even assuming, arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  A 
comprehensive medical history, detailed clinical findings, 
documents relating to filing of claims, and other relevant 
evidence with respect to the psychiatric disability over the 
years are documented in the claims folders.  Numerous VA 
psychiatric examinations have been conducted and said 
examinations are sufficiently detailed and comprehensive 
regarding the nature and current severity of the service-
connected disability at issue, provide a clear picture of all 
relevant symptoms and findings, and included assignment of a 
score on the Global Assessment of Functioning Scale (GAF 
Scale), which deals with the degree to which an individual 
functions socially and industrially.  Recent, relevant VA 
psychiatric treatment records have also been associated with 
the claims folders.  

Moreover, there is no indication that more recent, relevant 
medical records exist that would show a greater degree of 
severity of that disability than that shown on said 
examinations and outpatient treatment records.  

Parenthetically, in March 2000 and February 2002 written 
statements, appellant's attorney argued that VA failed to 
obtain Social Security Administration (SSA) records 
"although progress notes from February 13, 2001, shows that 
he had filed a social security claim."  However, the actual 
2001 VA clinical records appellant's attorney referred to 
merely state, in pertinent part, that appellant had "some 
papers for Social Security which he wants to have filled 
out."  There is absolutely no indication in the record that 
he did in fact file an SSA claim, nor has his attorney 
expressly so stated.  Even assuming arguendo that he has 
filed an SSA claim, there is no indication as to what type of 
claim may have been filed, whether such a claim may have been 
filed for appellant or another family member, or whether such 
a claim has any relevance to the current appellate issues.  
Since there is absolutely no evidentiary predicate indicating 
that there are any relevant SSA records to obtain, the Board 
will not delay adjudication of this appeal to undertake a 
"fishing expedition" under these circumstances.

Appellant's attorney has requested that an "independent 
medical opinion" be obtained in accordance with 38 C.F.R. 
§ 20.901(d) (2001).  Under 38 C.F.R. § 20.901(d), when, in 
the judgment of the Board, additional medical opinion is 
warranted by the medical complexity or controversy involved 
in an appeal, the Board may obtain an advisory medical 
opinion from one or more medical experts who are not 
employees of the Department of Veterans Affairs.  Under 38 
C.F.R. § 20.902 (2002), the appellant or representative may 
request that the Board obtain an opinion under Rule 901 
(§ 20.901 of this part).  The request must be in writing.  It 
will be granted upon a showing of good cause, such as the 
identification of a complex or controversial medical or legal 
issue involved in the appeal which warrants such an opinion.  

However, a claimant does not have a right to an independent 
medical opinion because the Board's authority to seek such 
opinion is purely discretionary.  See Winsett v. West, 11 
Vet. App. 420, 425-26 (1998).  Appellant's attorney has not 
explained the reason for such independent medical opinion 
request, nor does it appear to the Board that either 
appellate issue involves such "medical complexity or 
controversy" that an "independent medical expert opinion" 
should be obtained.  Therefore, an "independent medical 
expert opinion" will not be obtained.  

Additionally, appellant was issued Statements of the Case and 
a Supplemental Statement of the Case, which included relevant 
effective date laws and regulations, relevant rating 
criteria, discussion of relevant clinical evidence, and a 
detailed explanation of the rationale for said rating 
decisions.  Furthermore, the December 2001 Supplemental 
Statement of the Case discussed the Veterans Claims 
Assistance Act of 2000; and appellant's attorney has 
subsequently submitted additional argument.  Furthermore, 
appellant's attorney has presented substantive arguments 
indicating knowledge of veterans benefits law.  Neither 
appellant nor his attorney has responded to a May 2002 RO 
letter, informing them of a specific time limit to submit any 
additional evidence concerning the appeal.  Thus, the Board 
concludes that the duty to assist as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000 to the extent it may apply, has been 
satisfied with respect to the issues on appeal.  


I.  An Earlier Effective Date for Service Connection for a 
Psychiatric Disorder

A critical issue for resolution concerns establishing what 
date a claim for service connection for a psychiatric 
disability was initially filed with VA for effective date 
purposes.  Appellant's attorney contends that the effective 
date should be at least December 20, 1990, on the grounds 
that that is the date appellant alleged unemployability 
because of "nerves."  

In pertinent part, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  If a claim for service connection is filed within 1 
year of separation, the effective date is the day following 
separation from service.  38 C.F.R. § 3.400(B)(2).

In Brannon v. West, 12 Vet. App. 32 (1998), the appellant in 
that case contended that the Board failed to address an 
"implicit" claim for secondary service connection.  The 
United States Court of Appeals for Veterans Claims (Court) 
referred to prior decisions in which it had held that the 
Board was required to adjudicate all issues reasonably raised 
by a liberal reading of an appellant's substantive appeal, 
including documents and oral testimony.  However, "the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed.  See 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding 
that the BVA is not required to do a [']prognostication['] 
but to review issues reasonably raised by the substantive 
appeal)."  Brannon, at 12 Vet. App. 34.

On December 20, 1990, several years after service, appellant 
filed with VA a form requesting a total rating based upon 
individual unemployability.  In that form, he specified that 
his service-connected left upper extremity disability 
precluded employment, and that he had left his job because of 
"stress on my state of mind.  Also injury in left arm & 
shoulder was getting worse."  However, it is the Board's 
opinion that the mere mention of "stress" affecting his 
employment in the context of a claim for a total a total 
rating based upon individual unemployability cannot 
reasonably be characterized as either an allegation that he 
had an acquired mental illness or disability or a "claim" 
for service connection for an acquired mental illness or 
disability.  In short, the term "stress", although 
indicative of a state of mind, is not synonymous with the 
term "mental disease, illness, or disability."  

Additionally, since there was no clinical evidence at the 
time that December 20, 1990 VA form was completed by 
appellant that an acquired mental illness or disability had 
been treated or diagnosed, it would appear to defy common 
sense that the mere mention of the term "stress" could 
reasonably constitute a claim for mental illness or 
disability.  In other words, claiming that he had "stress" 
in the context of a total rating claim without any request 
for service connection did not constitute a claim for service 
connection for an acquired psychiatric disability, nor should 
it have been reasonably interpreted by the RO as a 
psychiatric disability service connection claim.  

Additionally, in Brannon, at 12 Vet. App. 34-35, the Court 
explained further that the appellant in that case argued that 
the Board failed to adjudicate a claim that was reasonably 
raised by the medical evidence of record.  The Court held 
that:

A claim "means a formal or informal 
communication in writing requesting a 
determination of entitlement, or 
evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1997) 
(emphasis added).  "Any communication or 
action, indicating an intent to apply for 
one or more benefits under the laws 
administered by the Department of 
Veterans Affairs...may be considered an 
informal claim.  Such informal claim must 
identify the benefit sought."  38 C.F.R. 
§ 3.155(a) (1997) (emphasis added)....  
Therefore, before a VARO or the BVA can 
adjudicate an original claim for 
benefits, the claimant must submit a 
written document identifying the benefit 
and expressing some intent to seek it....

In the instant case, there was no clinical evidence of record 
indicating that appellant had an acquired psychiatric 
disorder prior to October 31, 1991, the date a VA psychiatric 
examination was conducted that diagnosed a generalized 
anxiety disorder.  However, "date entitlement arose" for 
effective date purposes was not the date of said October 31, 
1991 examination, since said examination report did not 
include any medical opinion as to the etiology of said 
psychiatric disorder or otherwise relate such psychiatric 
disorder either to service or a service-connected disability.  
The mere presence of such medical evidence, which merely 
included a psychiatric disorder diagnosis without etiology 
indicated, also does not establish an intent on the part of 
appellant to seek service connection for a psychiatric 
condition.  See, e.g., KL v. Brown, 5 Vet. App. 205, 208 
(1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1993); cf. 38 
C.F.R. § 3.157(b) (2001) (permitting certain medical reports 
to be accepted as an "informal claim for increased benefits 
or an informal claim to reopen").  Parenthetically, the 
"date entitlement arose" for effective date purposes was 
the date of the subsequent September 1993 VA medical opinion, 
which initially related appellant's psychiatric disorder to a 
service-connected disability.  

Significantly, there was no communication or document that 
may arguably be construed as indicating an intention to 
request service connection for a psychiatric disorder until 
December 18, 1991, when a written statement from a service 
organization representative was received by VA with an 
attached copy of said October 31, 1991 VA psychiatric 
examination report.  Although said written statement 
requested the RO to consider the clinical record for an 
"increased evaluation", not "service connection", after a 
subsequent VA medical opinion was rendered in September 1993 
relating appellant's psychiatric disorder to a service-
connected disability, the RO subsequently construed this 
written statement as a request for service connection and 
granted secondary service connection for generalized anxiety 
disorder with depression, effective December 18, 1991.  

Thus, a claim for service connection for a psychiatric 
disorder was not filed with the VA by appellant's December 
20, 1990 application for a total rating based upon individual 
unemployability, since it did not evidence an intention to 
request service connection for a mental disorder.  Brannon, 
supra.  Appellant did not submit any communication that can 
be reasonably construed as a claim for service connection for 
a psychiatric disorder between the date of that October 31, 
1991 VA psychiatric examination report, which initially 
diagnosed an acquired psychiatric disorder, and December 18, 
1991.  A written statement from appellant's representative 
requesting VA benefits accompanied by a copy of said October 
31, 1991 VA psychiatric examination report received by the RO 
on December 18, 1991 were accepted by the RO as an initial 
claim for service connection for a psychiatric disorder.  

Since appellant did not submit any communication that can be 
reasonably construed as a claim for service connection for a 
psychiatric disorder prior to the written statement received 
by the RO on December 18, 1991, which was accepted by the RO 
as a claim for service connection for a psychiatric disorder, 
an effective date earlier than the December 18, 1991 date of 
original claim cannot be granted (because the law provides 
that the effective date is the date initially factually 
ascertainable for the benefit or the date of claim, whichever 
is later).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


II.  An Increased Rating in Excess of 50 Percent for a 
Psychiatric Disability

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected psychiatric 
disability on appeal in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities: "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disabilities."  38 
C.F.R. § 4.1.

With regards to another procedural matter, the VA amended its 
regulations for rating mental disorders, effective November 
7, 1996.  See 38 C.F.R. §§ 4.125-130 (2001).  Section 4.132 
has been redesignated as § 4.130.  Since the rating decision 
appealed from was rendered in February 2000, the amended 
version of the mental disorders regulations appear applicable 
in the instant case.

The amended VA's Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for 
mental disorders, including generalized anxiety disorder.  A 
100 percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130 (effective November 7, 1996).

On July 1992 VA psychiatric examination, diagnoses included 
moderate generalized anxiety disorder.  On September 1993 VA 
psychiatric examination, diagnoses included generalized 
anxiety disorder, dysthymic disorder, and alcohol dependence 
by history.  A GAF score of 70 assigned (for the past year) 
was noted.  

VA outpatient treatment records reveal that in January 1997, 
appellant reportedly was working with disabled children.  He 
alleged having sleep difficulties.  Affect was full and 
appropriate and mood was unremarkable.  In February 1997, it 
was indicated that appellant had broken up with his fiancée 
and a court date was pending regarding his being intoxicated 
behind the wheel of a parked vehicle.  In December 1997, he 
reportedly was feeling somewhat better and more relaxed, 
although he occasionally was nervous with sleep difficulties.  
Clinically, his mood was cheerful with appropriate affect and 
sensorium was clear.  Dysthymic disorder with a GAF score of 
70 was assessed.  In July 1998, similar complaints and 
clinical findings were reported and a GAF score of 70 was 
assigned.  In February1999, he reportedly lived alone and 
kept busy reading, going out, and engaging in hospital 
volunteer work.  Clinically, mood was mildly anxious with 
appropriate affect and clear sensorium.  Anxiety disorder 
with a GAF score of 70 was assessed. 

On April 1997 VA psychiatric examination, appellant reported 
working with handicapped children for the past seven years.  
He had remained sober for the past year.  His complaints 
included recurrent panic attacks with palpitations, 
smothering feelings, hyperventilation, feelings that he was 
going to explode, recurrent nightmares involving being 
stabbed, depression, bad temper, poor impulse control, mood 
swings, sleep difficulties, and problems being around people.  
Clinically, he appeared appropriately groomed and correctly 
oriented.  He appeared rather tense, anxious, edgy, and 
somewhat depressed.  Attention and concentration were 
described as impaired.  He was unable to perform mental 
calculations or serial sevens, but was able to provide days 
of the week in reverse order.  Memory and recall for recent 
events were described as slightly impaired.  He was able to 
recall two out three objects after five minutes.  There were 
no loose associations, flight of ideation, pressured speech, 
hallucinations/delusions, obsessional thoughts, compulsive 
actions, or suicidal/homicidal ideation.  Fund of knowledge 
was appropriate for educational/background level.  Diagnoses 
included major affective illness; recurrent depression; 
generalized anxiety disorder; and history of alcohol 
dependence.  A current GAF score of 60 was assessed.

In a June 1997 written statement, appellant's employer (a 
county workshop opportunity agency) reported that appellant 
had been evaluated and trained there and in February 1994, 
had been hired as a client supervisor; that he had 
experienced difficulty dealing with pressure and temper 
control; that the agency had attempted to accommodate him and 
recently had transferred him to janitorial supervisor; that 
since he was again experiencing anxiety and stress in that 
position, the agency had accepted his resignation; and that 
it was felt that in a truly competitive position, appellant 
would be unable to deal with the stress of employment.  An 
employment statement indicates that he last worked as a 
janitorial supervisor for said agency in June 1997.

VA outpatient treatment records reveal that in July 1999, 
appellant reportedly lived alone and "usually gets along 
well."  His complaints included nervousness and sleep 
difficulties.  Clinically, mood was euthymic with appropriate 
affect and clear sensorium.  Speech was spontaneous, 
relevant, and goal-directed.  Anxiety disorder was assessed.  
A GAF score of 70 was assigned, which was noted was for 
clinical purposes and not reflective of his employability.  

On November 1999 VA psychiatric examination, appellant 
reported having last worked in October 1997.  His complaints 
included depression, anxiety, nightmares regarding his being 
stabbed, difficulty coping, panic attacks, smothering 
feelings, and hyperventilation.  He stated that medications 
controlled somewhat his symptoms.  He was currently married 
(after being twice divorced) and described his one-year 
marriage as fair.  He stated that his wife was a great help 
to him.  Clinically, he appeared neat, tidy, and cooperative.  
Speech was clear and rational.  Mood was labile and 
dysphoric.  It was noted that he had 
helplessness/hopelessness and difficulty adjusting to various 
psychosocial pressures.  He was correctly oriented.  There 
was no psychosis, thought disorder, bizarre thought 
processes, tangential/circumstantial thinking, or organicity 
elicited.  Abstract thinking was somewhat concrete and he 
appeared to have dull to low average intelligence.  He was 
able to subtract 33 cents from a dollar.  He was able to 
perform serial sevens, although with some difficulty due to 
poor concentration.  Insight was fair.  There was no 
suicidal/homicidal ideation or plan.  He had no particular 
hobbies or interests; was able to take care of personal 
chores; engaged in sporadic drinking; and did not attend 
church or associate with any club/organization.  Diagnoses 
included recurrent major depression; generalized anxiety 
disorder; and history of sporadic alcohol abuse/dependence.  
A GAF score of 60 was assessed.

VA outpatient treatment records reveal that in January 2000, 
appellant stated that he only took his psychotropic 
medication when he felt that he needed it.  It was noted that 
he lived by himself.  He appeared calm, cooperative, fairly 
well related, and neatly dressed and groomed.  Clinically, 
mood was euthymic with appropriate affect and grossly intact 
cognition.  A GAF score of 70 was assigned, which was noted 
was for clinical purposes and not reflective of his 
employability.  He was encouraged to be compliant with his 
medications.  In May 2000, he reportedly was taking his 
medication as prescribed and had decreasing anxiety and 
depression.  Diagnoses were generalized anxiety and 
dysthymia.  A current GAF score of 70 was assigned.  In 
September 2000, appellant reported that he was doing fair.  
It was noted that he lived by himself.  Anxiety level was 
described as mild to moderate.  Clinically, mood was euthymic 
and cognition was grossly intact.  A current GAF score of 70 
was assigned.  

VA outpatient treatment records reveal that in February 2001, 
appellant stated that he was "doing okay."  He was taking 
his medication as prescribed, which helped him sleep.  He 
denied any problems, except for back pain limiting his 
ability to do things.  Clinically, his anxiety level was 
described as mild and cognition was grossly intact.  No 
thought disorder, delusions, hallucinations, or 
suicidal/homicidal ideations were noted.  Diagnoses were 
generalized anxiety and dysthymia.  A current GAF score of 65 
to 70 was assigned.

The evidentiary record reveals that the GAF Scale scores 
assigned appellant have fluctuated between 60 (indicative of 
no more than a moderate degree of psychiatric impairment) and 
70 (indicative of no more than a mild degree of psychiatric 
impairment).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), wherein the Court explained that "GAF is a scale 
reflecting the [']psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness....[']  A 55-60 rating indicates [']moderate 
difficulty in social, occupational, or school 
functioning.[']"  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  

It is the Board's opinion that appellant's psychiatric 
disability is more nearly reflective of the 50 percent rating 
currently assigned, because it results in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as disturbances of mood and difficulty 
in establishing and maintaining effective work and social 
relationships.  Although appellant has complained of various 
psychiatric symptomatology, such as anxiety and depression, 
it is significant that he reportedly has experienced 
significant improvement with psychotropic medications when 
compliant.  Again, the clinical evidence, including the 
assigned GAF scores predominantly at least 60, indicates that 
the overall adequacy of his judgment, thought, mood, and 
mental functioning does not meet the criteria for the next 
higher evaluation.  See Carpenter, supra.  Additionally, a 70 
percent rating would not be appropriate under the amended 
criteria, since it does not appear that appellant has 
occupational and social impairment with deficiencies in most 
areas, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
spatial disorientation; and neglect of personal appearance 
and hygiene.  Thus, the disability picture in question does 
not more nearly approximate the criteria for the next higher 
schedular evaluation.  See 38 C.F.R. § 4.7.  

Appellant's attorney argues that a 70 percent evaluation or 
an extraschedular evaluation is warranted, based on the fact 
that appellant is unemployed, that a total rating based on 
individual unemployability has been granted establishing his 
inability to work, that appellant has anxiety and depression, 
that he has had failed marriages, and that he does not engage 
in social activities.  However, the total rating based on 
individual unemployability was granted, in part, based on the 
severity of his service-connected left upper extremity/left 
chest stab wound residuals, not based on the psychiatric 
disability alone.  See November 1997 rating decision sheet.  
The fact that he had anxiety and depression, was unemployed, 
and was somewhat socially isolated is not necessarily 
determinative of the increased rating issue, since the entire 
evidentiary record including GAF scores and other clinical 
findings must also be considered.  As previously noted, 
rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities: "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disabilities."  38 
C.F.R. § 4.1.  

In short, the clinical evidence does not show that (a) 
appellant's psychiatric disability, in and of itself, without 
considering other service-connected disabilities or non-
service-connected conditions, more nearly results in a severe 
degree of social and industrial inadaptability (particularly 
since the GAF scores assigned by VA psychiatrists and other 
clinical findings indicate that his psychiatric 
symptomatology is no more than mild to moderate); (b) 
appellant's psychiatric disability meets the schedular 
criteria for a 70 percent evaluation under the amended 
criteria; or (c) appellant's psychiatric disability, in and 
of itself, presents such an exceptional or unusual disability 
picture, such as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards, as is 
required for consideration of an extraschedular evaluation, 
for the aforestated reasons.  38 C.F.R. § 3.321(b)(1).  He 
has not undergone frequent psychiatric hospitalizations, nor 
has it been shown that the psychiatric disability, in and of 
itself, markedly interfered with employment such that the 
application of the regular schedular standards would not 
adequately compensate him for his psychiatric impairment.  

Since the preponderance of the evidence is against allowance 
of the appellate issues for the aforestated reasons, the 
benefit-of-the-doubt doctrine is inapplicable.


ORDER

An effective date earlier than December 18, 1991 for a grant 
of service connection for generalized anxiety disorder with 
depression is denied.  An increased rating in excess of 50 
percent for appellant's service-connected psychiatric 
disability is denied.  The appeal is denied in its entirety.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

